DETAILED ACTION
1. 	This Office Action is in response to the Amendment and Arguments/Remarks filed on 1/31/2022. 
Allowable Subject Matter
2. 	Claims 1-9 are allowed. 

3. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest reference:  Sato et al. (WO 2017/057758 A1; US PG Pub 2018/0273723 A1 used as English Translation Herewith) as listed on the IDS dated 9/27/2019.  

           Summary of Claim 1: 
A rubber composition for tires, comprising 

a rubber component comprising at least 80% by mass in total of at least one of an isoprene-based rubber, a polybutadiene rubber, or a styrene-butadiene rubber, the rubber composition comprising, per 100 parts by mass of the rubber component:

10 to 120 parts by mass of silica;

0.2 to 10 parts by mass of a tetrazine compound represented by the formula (1) below;

and 1 to 50 parts by mass of a low-molecular-weight diene polymer having a weight average molecular weight of 200,000 or less,   


    PNG
    media_image1.png
    84
    280
    media_image1.png
    Greyscale


wherein R1 and R2 may be the same or different and each represent a hydrogen atom, -COOR3 in which R3 represents either a hydrogen atom or an alkyl group, or a C1-C11 monovalent hydrocarbon group optionally containing a heteroatom, and R1 and R2 may each form a salt,

 the rubber composition further comprising a resin having unsaturated bonds other than those in a benzene ring; and the rubber composition satisfying the equation: Y/X = 5 to 100 wherein X denotes the amount of the tetrazine compound per 100 parts by mass of the rubber component, and Y denotes the amount of the resin per 100 parts by mass of the rubber component.

 
Sato et al. teach a rubber composition for tires (claim 10), comprising at least one member selected from the group consisting of natural rubber, isoprene rubber, styrene-butadiene rubber and butadiene rubber [0023], wherein the styrene-butadiene rubber and butadiene rubber is present in an amount of 50 to 100 parts by mass per 100 parts by mass of the rubber component [0024], wherein in a preferred embodiment (Table 4, Example 10, [0262]) the styrene butadiene rubber is in an amount of 100 parts by mass, and the butadiene rubber is in an amount of 20 parts by mass, wherein the rubber composition comprises silica in an amount of 80 parts by mass thereby reading on the 10-120 parts by mass, wherein the rubber composition comprises an additive including a tetrazine compound represented by general formula (I):

    PNG
    media_image2.png
    104
    170
    media_image2.png
    Greyscale

wherein X1 and X2 are the same or different and represent a hydrogen atom or an alkyl, alkylthio, aralyl, aryl, arylthio, heterocyclic, or amino group, or a salt thereof (claim 1), and wherein the tetrazine compound is present in an amount of 0.5 parts by mass (Table 4, Example 10). Sato et al. teach that ingredients used in the rubbery industry can be added to the compositions, including resins and softeners [0139].
	Sato et al. do not teach or fairly suggest the claimed rubber composition, wherein the rubber composition comprises, in particular, the claimed resin having unsaturated bonds other than those in a 
	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ARRIE L REUTHER/Primary Examiner, Art Unit 1763